SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office of the
Clerk for the convenience of the reader. It has been neither reviewed nor approved by the
Court. In the interest of brevity, portions of an opinion may not have been summarized.

              J.K. v. New Jersey State Parole Board (A-76-19) (084035)

Argued January 19, 2021 -- Reargued April 26, 2021 -- Decided June 24, 2021

PER CURIAM

       In this appeal, the Court reviews the New Jersey State Parole Board’s (Parole
Board or Board) second denial of J.K.’s petition for permission to change his residency
from New Jersey back to his home country of Poland, where he also holds citizenship,
while remaining under Community Supervision for Life (CSL).

       J.K. was sentenced to CSL in 2005. In 2015, J.K. filed a petition with the Parole
Board seeking to return to Poland while remaining under the supervision of the Board.
The Board denied J.K.’s petition. The Appellate Division reversed, holding that the
Board “failed to consider whether [it] could supervise or monitor J.K.’s compliance with
the conditions of CSL or impose special conditions if he was permitted to relocate.”

       Following the Appellate Division’s order, the Board requested from J.K. an
updated transfer application that should include certifications/affidavits of the parties who
intended to provide J.K. with a residence and who intended to offer him employment.
The Board also requested that J.K. explain how his supervision could be maintained in
“such areas as reporting, change of residence, change of employment, counseling, urine
monitoring, notification of an arrest and travel outside of Poland.” The Board also asked
for an English translation of any documents written in Polish.

       When J.K. submitted a second transfer application, the Board alerted him that his
application was missing the requested documentation. J.K. refused to provide the
requested material, and his counsel asserted that J.K.’s “application cannot be deficient in
the absence of governing regulations and associated guidelines that stipulate the required
contents of such an application.”

        A two-member Board panel denied J.K.’s transfer application, and the denial was
affirmed on appeal. The Court granted certification. 242 N.J. 508 (2020). Immediately
prior to oral argument, J.K. brought to the Court’s attention Board Policy # 09.821,
entitled “Offender Requests to Reside Outside of the United States of America,” which
sets forth an avenue for review and approval of requests by certain parolees to relocate to
a foreign jurisdiction while under continued Board supervision.

                                             1
HELD: The denial of J.K.’s application was not arbitrary, capricious, or unreasonable.
J.K’s submissions to the Parole Board were inadequate to secure the relief sought. To the
extent that J.K. has refined and updated his application, his recourse is before the Parole
Board, which has the necessary expertise to assess the quality of his new submissions
under its Policy # 09.821.

1. The Court first addresses whether the Board lacked statutory authority to adopt Policy
# 09.821. The Parole Act of 1979 grants broad authority to the Board over parole
supervision and specifically confers on the Board the authority to promulgate reasonable
rules and regulations as may be necessary for the proper discharge of its responsibilities,
which include imposing and altering specific conditions of parole. No statutory
impediment denies the Board the ability to permit international relocation of a CSL
parolee, while maintaining Board supervision. The Act’s explicit grant of authority to the
Board allowing for transfers of supervision of a parolee to another state, see N.J.S.A.
30:4-123.59(c), does not limit the Board’s authority to impose and alter conditions of its
own supervision of a CSL parolee who is permitted to reside out of state. (pp. 12-14)

2. The Criminal Code similarly recognizes the broad authority of the Board and broadly
permits the imposition and alteration of conditions as the Board sees fit to fulfill its
supervisory responsibilities to protect the public and foster rehabilitation. The Court
declines to interpret the statutory grant of authority to the Board as insufficient to permit
the Board to allow international relocation while retaining its supervision of a parolee, as
it chose to do through the adoption of Policy # 09.821. The Court further rejects the
contention that the language in the statute converting CSL to Parole Supervision for Life
(PSL) -- according to which “[p]ersons serving a special sentence of community
supervision shall be supervised as if on parole,” N.J.S.A. 2C:43-6.4(b) (2003) -- prevents
the Board from permitting an international transfer. That argument assumes that J.K. is
seeking to terminate supervision, but J.K. has only asked to live in Poland while
remaining under the supervision of the Board. (pp. 15-17)

3. Finally, under N.J.A.C. 10A:71-6.6(a), “[t]he appropriate Board panel or the Board
may modify or vacate a condition of parole at any time for cause.” The Court sees no
reason why a modification of a condition cannot include an international change of
residence to a country in which the parolee maintains citizenship. The Board has already
promulgated regulations allowing for an offender to travel outside of the United States of
America even though no affirmative statutory language grants it the authority to permit
international travel. In sum, the Court rejects the assertion that Policy # 09.821 is invalid
because it is inconsistent with the Board’s statutory authority. (p. 17)

4. Turning to the arguments advanced by J.K. challenging the Board’s denial of his
application to relocate to Poland, the Court reviews cases on which J.K. relies in arguing
that the Board’s decision here was arbitrary, capricious, or unreasonable: Sanchez v.
State Parole Board, 368 N.J. Super. 181 (App. Div. 2004), and J.S. v. State Parole Board,

                                              2
452 N.J. Super. 1 (App. Div. 2017). This case is unlike Sanchez, which involved an
actual transfer of supervision to another state jurisdiction. J.K. seeks to relocate to
Poland where he would continue under the Board’s supervision, yet he refused to provide
adequate and reliable information as to how the Board might satisfactorily perform its
CSL supervision after such a relocation. This matter is also distinguishable from J.S., in
which the Appellate Division remanded for the Board to consider the supervision that it
might be able to conduct, notwithstanding J.S.’s relocation to a foreign jurisdiction.
Here, however, on remand, J.K. refused to provide for the Board’s consideration the
requested information on that very point. (pp. 17-22)

5. The Board clearly advised J.K. that his petition was “devoid of any information on
which to assess the supervising or monitoring of [J.K.’s] compliance with” CSL, and J.K.
declined the opportunity to further support his application by providing the information
sought by the Board. The Board deemed the record on which J.K.’s application was
based to be inadequate, and the Court -- limiting its review to the record created before
the agency whose decision is on appeal in accordance with Rule 2:5-4(a) -- readily
concludes that that determination was not arbitrary, capricious, or unreasonable. J.K.’s
recourse is to apply to the Board under the new policy it has adopted for such purposes
and to present the enhanced and updated information that he claims will support his
request to relocate to Poland while allowing the Board to fulfill its CSL supervisory
responsibilities appropriately and according to the needs of his case. (pp. 22-23)

      AFFIRMED.

CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN, PATTERSON,
FERNANDEZ-VINA, SOLOMON, and PIERRE-LOUIS join in the Court’s opinion.




                                            3
       SUPREME COURT OF NEW JERSEY
             A-76 September Term 2019
                        084035


                         J.K.,

                      Appellant,

                          v.

           New Jersey State Parole Board,

                      Respondent.

        On certification to the Superior Court,
                 Appellate Division.

       Argued                        Decided
   January 19, 2021                June 24, 2021
     Reargued
    April 26, 2021


James H. Maynard argued the cause for appellant
(Maynard Law Office, attorneys; James H. Maynard, on
the briefs).

Jane C. Schuster, Assistant Attorney General, argued the
cause for respondent (Gurbir S. Grewal, Attorney
General, attorney; Melissa H. Raksa, Assistant Attorney
General, of counsel, Jane C. Schuster, of counsel and on
the brief, and Deborah Hay, and Christopher C.
Josephson, Deputy Attorneys General, on the briefs).

Stephanie A. Lutz, Assistant Deputy Public Defender,
argued the cause for amicus curiae Public Defender of
New Jersey (Joseph E. Krakora, Public Defender,
attorney; Fletcher C. Duddy, Deputy Public Defender, of
                          1
            counsel, and Stephanie A. Lutz, of counsel and on the
            brief).


                                 PER CURIAM


      As part of his sentence in 2005 for attempting to lure a minor into a

motor vehicle, petitioner J.K. was sentenced to Community Supervision for

Life (CSL) in accordance with N.J.S.A. 2C:43-6.4. J.K. holds dual citizenship

in the United States and Poland, where he was born and lived until moving as a

child to New Jersey. In 2015, he petitioned the New Jersey State Parole Board

(Parole Board or Board) for permission to change his residency from New

Jersey back to Poland while remaining under the supervision of the Parole

Board. His application to relocate to Poland was denied twice. Petitioner

appeals the Appellate Division’s affirmance of the Parole Board’s second

denial, which was based on the inadequacy of petitioner’s submissions in

support of his request.

      An appeal such as this involves the application of the typical standard of

appellate review of final agency action. That standard restricts the parties to

issues raised below and the record created before the agency. This appeal has

been complicated because the parties diverged from those tenets. The

unorthodox handling of this matter on appeal will not distract from the manner

in which this dispute should be resolved by this Court.

                                        2
      For the reasons expressed herein, we affirm the Appellate Division

judgment that found appellant’s submissions to the Parole Board inadequate to

secure the relief sought. To the extent that J.K. represented to us that he has

refined and updated his application to relocate to Poland while under

continued supervision of the Parole Board, his recourse is before that Board,

which has the necessary expertise to assess the quality of his new submissions

under its Policy # 09.821, entitled “Offender Requests to Reside Outside of the

United States of America.” That policy sets forth an avenue for review and

approval of requests by certain parolees to relocate to a foreign jurisdiction

while under continued Board supervision.

      We learned of the existence of that Policy only through the happenstance

of petitioner’s unearthing of it during the pendency of this appeal. Although

the Attorney General argued before this Court that promulgating Policy

# 09.821 is beyond the statutory authority of the Board, we reject the

contention the Policy is unenforceable on that basis and therefore substantively

invalid.1 J.K. is free to submit materials in furtherance and support of his

desire to relocate to Poland to the Board for review under its standards for

continued Board supervision under Policy # 09.821, or regulations it may


1
  The Board has advised that it is prepared to adopt regulations in accordance
with the Administrative Procedure Act, N.J.S.A. 52:14B-1 to -31, should its
statutory authority position be rejected by this Court.
                                         3
promulgate. In light of the policy’s statutory validity, we decline to reach

J.K.’s constitutional claims, which he has acknowledged were raised for the

first time in his petition for certification, as well as a newly raised argument

about noncompliance with rulemaking procedures.

                                         I.

      In 2005, J.K. was convicted of attempting to lure or entice a minor into a

vehicle, contrary to N.J.S.A. 2C:13-6. The conviction resulted from a 2003

incident in which J.K. engaged in a sexually explicit online conversation with

a child and attempted to lure the minor into his car with the intention of having

sex. J.K. was sentenced to three years of probation followed by CSL, imposed

pursuant to Megan’s Law, N.J.S.A. 2C:7-1 to -23. He began serving CSL in

2008. Since then, J.K. has otherwise followed the conditions of CSL but for a

2013 incident, in which he pleaded guilty to violating a condition of CSL ; it

was discovered he was in possession of internet-capable devices and was

active on social media. He was sentenced to thirty days in county jail.

      In 2015, J.K. filed with the Parole Board a uniquely titled petition for

“International Transfer of Community Supervision for Life,” seeking to return

to his home country of Poland. In support, J.K. provided the Board with a

certification of his Polish citizenship, copies of his Polish passport, a letter




                                         4
from the Consulate General of Poland, 2 two uncertified letters from family

members in Poland, and an uncertified letter from a prospective employer in

Poland. The first family-member letter was from J.K.’s cousin, who indicated

that she was fully aware of J.K.’s conviction, that J.K. could live with her, and

that no minors lived at her residence. The second letter was from a different

cousin, who stated that he would provide J.K. with any necessary social

support. Finally, the prospective employer letter was from the owner of an

agricultural facility in Poland and relayed an offer to employ J.K. The Board

denied J.K.’s petition.

      In an unpublished decision, the Appellate Division reversed the Board’s

denial and remanded the matter. The appellate court explained that recently, in

J.S. v. State Parole Board, 452 N.J. Super. 1 (App. Div. 2017), a “near-

identical matter” to this appeal, the Appellate Division reversed a decision by

the Board. Applying J.S., the Appellate Division here reasoned that “the

Board mistakenly interpreted J.K.’s application for transfer as a request for

termination of CSL status.” Accordingly, the appellate court held that because

the Board “failed to consider whether [it] could supervise or monitor J.K.’s

compliance with the conditions of CSL or impose special conditions if he was



2
  The letter from the Consulate General stated that Polish nationals “may not
be forbidden to return to Poland” under Article 52 of the Polish Constitution.
                                       5
permitted to relocate to Poland,” the Board’s denial of J.K.’s petition was

arbitrary.

      Following the Appellate Division’s order, in an October 6, 2017 letter ,

the Board requested from J.K. an “up-to-date transfer application,” and

advised J.K.’s attorney that, “should a transfer application be submitted[,] the

application should include a certification/affidavit of the party(ies) who intend

to provide [J.K.] with a residence and by the employer/company that intends to

offer [J.K.] employment.” The Board also requested that J.K. explain how his

supervision could be maintained, particularly in “such areas as reporting,

change of residence, change of employment, counseling, urine monitoring,

notification of an arrest and travel outside of Poland.” The Board also asked

for an English translation of any documents written in Polish.

      On August 6, 2018, J.K. submitted a second transfer application, but that

application was also found lacking. The following month, the Board alerted

J.K. that his application was missing the requested documentation listed in its

October 6, 2017 letter. The Board advised that

             [t]he documents attached as exhibits to [J.K.’s] petition
             [were] basically the same letters that were provided in
             2015 and are not sufficient as a certification/affidavit.
             . . . [T]here is no attestation on the documents that the
             signatures are actually those of the person signing the
             respective document. . . . [T]he letter from the intended
             employer, who reports to be the owner of the company,

                                        6
            is not on formal letterhead of the named company. . . .
            The petition does not address who will provide such
            [sex offender] counseling . . . and whether the State
            Parole Board will be provided with periodic
            reports/evaluations. . . . The petition does not address
            who will provide urine monitoring; how same will be
            performed; what will happen if [J.K.] should test
            positive for substance use; whether a contested positive
            urine sample will be tested at a laboratory; and whether
            the State Parole Board will be informed of same.

            As the petition focuses on why good cause exists to
            permit [J.K.] to transfer to the [R]epublic of Poland and
            does not address how [J.K.] intends to continue
            compliance with the conditions of supervision . . . the
            petition is deficient and will, therefore, not be presented
            for Board panel consideration until the deficiencies are
            addressed.

      J.K.’s counsel responded to the Board’s letter by requesting that J.K.’s

application be submitted to the Board as is. J.K. refused to provide the

requested material deemed necessary to the Board’s review. Regarding the

deficiencies that the Board had pointed out, counsel replied that the Board “did

not indicate any legal authority requiring any particular documentation as

legally necessary to support an international transfer of residence while subject

to CSL.” Accordingly, counsel would not provide the requested information,

asserting that J.K.’s “application cannot be deficient in the absence of

governing regulations and associated guidelines that stipulate the required

contents of such an application.”

                                        7
      On October 31, 2018, a two-member Board panel denied J.K.’s transfer

application. J.K. filed an administrative appeal, and the Board affirmed the

denial, finding that J.K. “provided the same arguments as noted [in his

previous petition] and therefore, this appeal contains no information that was

not previously considered.” The Board determined that “the record is devoid

of any information on which to assess the supervising or monitoring of [J.K.’s]

compliance with the conditions of [CSL] or the imposition of special

conditions if he was permitted to relocate to Poland.”

      J.K. appealed, arguing that the denial of his new application was

arbitrary and capricious and that the denial of an international relocation

request cannot be based on the destination country’s ability or willingness to

supervise. In a second unpublished opinion, the Appellate Division affirmed

the Board’s denial. The court briefly addressed J.K.’s arguments, finding them

to be without sufficient merit to warrant extended discussion. The appellate

court did note, however, that the Board may impose appropriate conditions on

CSL individuals seeking international relocation and may ask such individuals

to suggest appropriate conditions, which J.K. declined to do. In response to

J.K.’s reliance on earlier appellate decisions, the court noted that the burden is

on the person subject to CSL to show that “there would be sufficient

monitoring or supervision while outside the jurisdiction.” The Board may

                                        8
impose appropriate conditions for “the protection of the public and for

rehabilitation.” The court noted that, similar to J.S., the Board requested

information related to how J.K. would be able to be supervised in Poland, but

“J.K. expressly refused to provide that information.” Therefore, “the Board

did not act arbitrarily, capriciously or unreasonably in denying J.K.’s

application.”

      We granted J.K.’s petition for certification, 242 N.J. 508 (2020), which

contends that the Appellate Division’s decision conflicts with prior appellate

decisions and raises constitutional claims related to the right to travel and

substantive due process concerns.

                                        II.

                                        A.

      In his petition, J.K. argues that a denial of a transfer of residence to

another jurisdiction while subject to CSL cannot be based on the receiving

jurisdiction’s unwillingness or inability to supervise the relocating individual.

He relies on Sanchez v. State Parole Board, 368 N.J. Super. 181, 184-85 (App.

Div. 2004) (involving an application for interstate transfer of supervision of

CSL to New York), 3 and J.S., 452 N.J. Super. at 6-7 (involving an application


3
  This Court granted certification in Sanchez. 182 N.J. 140 (2004). However,
the appeal was ultimately dismissed after the parties stipulated to the
dismissal. 187 N.J. 487 (2006).
                                        9
to relocate to Sweden, but not to terminate supervision by the New Jersey

Parole Board). J.K. maintains he has a fundamental right as a dual citizen to

relocate. He claims the Board’s decision is arbitrary and capricious.

      The Office of the Public Defender (OPD) supports J.K.’s argument that

he has a fundamental right to relocate to Poland, and urges that the Board be

required to promulgate objective standards for reviewing such requests.

      The Board initially relied on its Appellate Division brief to support its

position that its decision was not arbitrary or capricious due to J.K.’s failure to

provide the requested documentation. Thereafter, in a brief responding to the

OPD’s argument, the Board, for the first time, argued that it was without

statutory authority to promulgate regulations as proposed and contend ed that

Sanchez and J.S. were wrongly decided.

                                        B.

      Immediately prior to oral argument, J.K. brought to the Court’s attention

Board Policy # 09.821, which he noted was adopted by the Board. After

argument in this matter, the Court issued an Order requesting additional

briefing about the Policy that, on its face, was approved on March 25, 2020, by

the Board’s Chairman, and issued on April 13, 2020. Specifically, as our

Order noted, in light of the new information about the Policy “that was not

disclosed to the Court, as it should have been, and the shifting arguments by

                                        10
the parties,” the Court asked the Parole Board to brief the timeline and

procedure by which the Policy was adopted; whether and how the Policy has

been implemented, including whether it has been relied on in the review of

other matters before the Board; whether the Board’s statutory authority permits

implementation of the Policy; and whether, in the absence of specific statutory

authority, the Board may implement such a policy of continued supervision by

the Board over CSL parolees, such as J.K., who have dual citizenship, to avoid

violations of constitutional rights.

      Following the submission of the Board’s brief and the responsive briefs

of J.K. and amicus OPD, the matter was re-argued. The Attorney General, on

behalf of the Board, maintains that the Board lacked statutory authority to

adopt Policy # 09.821, noting that there is no explicit authority for

international relocations. In contrast, the Attorney General points to the

express authorization for an interstate transfer of supervision of a parolee.

Also, according to the Attorney General, granting an international transfer

would be tantamount to terminating legislatively mandated supervision. In

response, J.K. asserts that the Board has the statutory authority to approve

relocation to another country where a parolee’s citizenship is maintained,

subject to continued supervision by the Board. He argues that had he known

of the Policy’s existence, he would not have raised broader constitutional

                                        11
questions. That said, J.K. sought to raise a new procedural argument about the

manner in which the Policy was adopted. The OPD continues to support J.K.’s

position.

                                       III.

      We first address the newfound argument by the Attorney General,

advanced on behalf of the Board, that the Board lacked statutory authority to

adopt Policy # 09.821, whose existence, if lawful, would render most of this

appeal unnecessary to address. The argument that the Attorney General

advances at this stage of this appeal -- on behalf of an agency that determined

to adopt the Policy -- is unusual.

      We begin by reviewing the Board’s enabling statute, the Parole Act of

1979, N.J.S.A. 30:4-123.45 to -123.76. The Act “created and established

within the Department of Corrections” the Board. N.J.S.A. 30:4-123.47(a).

The Act grants broad authority to the Board over parole supervision;

specifically, the Act confers on the Board the authority to “promulgate

reasonable rules and regulations . . . as may be necessary for the proper

discharge of its responsibilities.” N.J.S.A. 30:4-123.48(d). The

responsibilities of the Board include imposing “specific conditions of parole.”

N.J.S.A. 30:4-123.59(b)(1).




                                       12
      In describing the types of conditions that the Board may impose, the

Legislature did not enumerate an exclusive list, but rather provided that

“[s]uch conditions shall include, among other things, a requirement that the

parolee conduct himself in society in compliance with all laws and refrain

from committing any crime.” Ibid. (emphasis added). For purposes of

statutory construction, we view legislative use of the words “include, among

other things,” ibid., as “term[s] of enlargement, not of limitation,” Zorba

Contractors, Inc. v. Hous. Auth. of Newark, 282 N.J. Super. 430, 434 (App.

Div. 1995) (citing Norman J. Singer & J.D. Shambie Singer, 2A Sutherland on

Statutory Construction § 47.07 (5th ed. 1992)). Accordingly, the Legislature’s

use of those terms here indicates that it did not intend to specify every

permissible condition of parole that the Board may impose.

      The Act also states that “[t]he appropriate board panel may in writing

relieve a parolee of any parole conditions, and may permit a parolee to reside

outside the State pursuant to the provisions of the Uniform Act for Out -of-

State Parolee Supervision” (UAOPS).4 N.J.S.A. 30:4-123.59(c).

      Read as a whole, the Parole Act broadly allows the Board to impose and

alter conditions of parole. We see no reason why the permanent residence of a


4
  In 2002, the Legislature entered the updated Interstate Compact for Adult
Offender Supervision. N.J.S.A. 2A:168-26 to -39. That legislative
determination does not change the analysis in this matter.
                                       13
parolee may not be one of those conditions that may be imposed or altered by

the Board -- so long as the Board determines it can adequately continue to

supervise the parolee. No statutory impediment emerges from the Parole Act

that denies the Board the ability to permit international relocation of a CSL

parolee, such as J.K., who enjoys dual citizenship with another country, while

maintaining Board supervision.

      We are not persuaded by the argument that the Act’s explicit grant of

authority to the Board allowing for transfers of supervision of a parolee to

another state, through the UAOPS, limits the Board’s authority to impose and

alter conditions of its own supervision of a CSL parolee who is permitted to

reside out of state. See N.J.S.A. 30:4-123.59(c).

      “We ascribe to the statutory words their ordinary meaning and

significance and read them in context with related provisions so as to give

sense to the legislation as a whole.” DiProspero v. Penn, 183 N.J. 477, 492

(2005) (citation omitted). The plain language of N.J.S.A. 30:4-123.59(c)

allows the Board to relieve a parolee of certain conditions “and” to permit

interstate transfer. We do not share the view that the statute’s permissive grant

of authority should work to exclude international transfers; it merely makes

express that the Board is authorized to permit interstate transfers of

supervision under the uniform act.

                                       14
      The Criminal Code similarly recognizes the broad authority of the

Board. At the time of J.K.’s offense, the CSL statute under which he was

sentenced stated:

            The special sentence of community supervision
            required by this section shall commence upon
            completion of the sentence imposed pursuant to other
            applicable provisions of the Code of Criminal Justice.
            Persons serving a special sentence of community
            supervision shall be supervised as if on parole and
            subject to conditions appropriate to protect the public
            and foster rehabilitation.

            [N.J.S.A. 2C:43-6.4(b) (2003).]

      Since 2003, CSL has been replaced by Parole Supervision for Life

(PSL), but the statutory grant of authority to the Parole Board has remained

equally broad. That statutory provision now reads that a person serving PSL

            shall be supervised by the Division of Parole of the
            State Parole Board, shall be subject to the provisions
            and conditions set forth in subsection c. of [N.J.S.A.
            30:4-123.51b] and [N.J.S.A. 30:4-123.59 to .63, .65],
            and shall be subject to conditions appropriate to protect
            the public and foster rehabilitation. Such conditions
            may include the requirement that the person comply
            with the conditions set forth in subsection f. of this
            section concerning use of a computer or other device
            with access to the Internet or the conditions set forth in
            subsection g. of this section concerning the operation
            as defined in [N.J.S.A. 2C:40-27] of an unmanned
            aircraft system as defined in [that section].

            [N.J.S.A. 2C:43-6.4(b).]


                                       15
      The Criminal Code thus includes a scheme of statutorily required

conditions, as well as unspecified conditions to be determined by the Board,

that are “appropriate to protect the public and foster rehabilitation.” ----
                                                                        Ibid. As

is the case under the Act, the Criminal Code also broadly permits the

imposition and alteration of conditions as the Board sees fit to fulfill its

supervisory responsibilities to protect the public and foster rehabilitation . We

decline to interpret the statutory grant of authority to the Board as insufficient

to permit the Board to allow international relocation while retaining its

supervision of a parolee, as it chose to do through the adoption of Policy

# 09.821.

      Further, we reject the contention that the language in the 2003 statute

converting CSL to PSL -- according to which “[p]ersons serving a special

sentence of community supervision shall be supervised as if on parole,”

N.J.S.A. 2C:43-6.4(b) (2003) -- prevents the Board from permitting an

international transfer. The Board’s argument assumes that J.K. is seeking to

terminate supervision, which plainly under the language of N.J.S.A. 2C:43-

6.4(c) may be permitted only by a court. Because CSL individuals “shall” be

supervised by the Board, the Board does not have unilateral authority to

terminate supervision. But that is not what J.K. requested. J.K. has only asked




                                        16
to live in Poland, while remaining under the supervision of the Board. Such an

arrangement would not conflict with N.J.S.A. 2C:43-6.4(c).

      Finally, we note that the position now being advanced by the Attorney

General, on behalf of the Board, is inconsistent with the Board’s existing

regulations. Under N.J.A.C. 10A:71-6.6(a), “[t]he appropriate Board panel or

the Board may modify or vacate a condition of parole at any time for cause.”

Similar to our interpretation of the statutory language identified above, we see

no reason why a modification of a condition of parole under the Board’s

regulations cannot include an international change of residence to a country in

which the parolee maintains citizenship. Indeed, the Board has already

promulgated regulations allowing for “an offender to travel outside of the

United States of America.” N.J.A.C. 10A:72-12.2 (emphasis added). Just as

the Board argues that there is no affirmative language granting it the power to

permit international relocations, there is no affirmative statutory language

granting it the authority to permit international travel; yet, the Board has

promulgated regulations as to the latter.

      In sum, we reject the Attorney General’s assertion that Policy # 09.821

is invalid because it is inconsistent with the Board’s statutory authority. We

turn next to the arguments originally advanced by J.K. challenging the Board’s




                                        17
denial of his application to relocate to Poland, which was affirmed by the

Appellate Division.

                                        IV.

                                        A.

      With respect to the Board’s determination in this matter, our standard of

review is a familiar one. “An agency’s determination on the merits ‘will be

sustained unless there is a clear showing that it is arbitrary, capricious, or

unreasonable, or that it lacks fair support in the record.’” Saccone v. Bd. of

Trs., PFRS, 219 N.J. 369, 380 (2014) (quoting Russo v. Bd. of Trs., PFRS, 206

N.J. 14, 27 (2011)).

      J.K. relies on Sanchez, 368 N.J. Super. 181, to assert that the Board’s

decision was arbitrary and capricious. He argues that, under Sanchez, he has

the right to leave New Jersey regardless of whether the receiving jurisdiction

will supervise him.

      In Sanchez, the Appellate Division addressed whether a person subject

to CSL may move to another state if that state “refuses to accept supervision

solely because of the Parole Board’s lack of administrative enforcement

powers,” id. at 185, that is, because the Board “cannot return a CSL defendant

to prison through the revocation hearing procedures applicable to ordinary

parolees,” id. at 184, and because “violation of a CSL condition is [instead]

                                        18
only punishable as a crime,” ibid. The defendants in Sanchez sought to move

to New York. Id. at 185. The Board approved the requests, “subject to New

York agreeing to supervise the appellants pursuant to UAOPS.” 5 Ibid. But

New York refused to supervise the defendants. Ibid.

      The Appellate Division held that the Board “may permit CSL defendants

to reside in another state in appropriate circumstances even if that state refuses

supervision under UAOPS.” Id. at 186. The Appellate Division observed that

the primary purpose of Megan’s Law is to protect New Jersey residents from

recidivist sex offenders. Id. at 188. The court reasoned that, when the person

resides outside of New Jersey, the purpose of protecting New Jersey citizens is

no longer applicable, or is of lesser importance. Ibid. Thus, the court

determined that, when a CSL defendant shows good cause to move, “[a]nother

state’s refusal to” accept supervision “provides an insufficient reason for

keeping a CSL defendant here,” and “[t]he spirit of the original Megan’s Law

is best served by interpreting it to permit CSL defendants who otherwise

qualify for residency in another state under UAOPS to live in that state even if

that state declines supervision.” Ibid. The court noted, however, that in such

cases, “the Parole Board may make the change in residency ‘subject to



5
  Under the UAOPS, “other states may but are not required to accept
supervision of CSL defendants.” Sanchez, 368 N.J. Super. at 184.
                                    19
conditions appropriate to protect the public and foster rehabilitation.’” Id. at

188-89 (quoting N.J.S.A. 2C:43-6.4(b)). The Appellate Division remanded for

further proceedings, which would allow the Board to assess whether and how

it could supervise a CSL defendant, under the circumstances, and also whether

New York’s position had changed due to intervening events. Id. at 188-89.

       J.K. also relies on the Appellate Division decision in J.S. In that matter, the

CSL defendant sought to relocate to Sweden, but the Board denied his request.

452 N.J. Super. at 2. The Appellate Division reversed and remanded because the

Board had treated the defendant’s petition as a request to terminate CSL and had

thus failed to consider whether “it could supervise or monitor J.S.’s compliance

with the conditions of CSL or impose special conditions.” Id. at 2-3. The court

found that “the level of actual supervision to which J.S. [was] subject [was]

unclear,” and, citing Sanchez, determined that “[i]t was error not to consider if

appropriate supervision of J.S. could continue.” Id. at 6. Thus, because the Board

failed to consider whether any individualized conditions might be available and

sufficient for supervision before denying J.S.’s petition to relocate, the Appellate

Division concluded that the Board’s decision denying J.S.’s application was

arbitrary. Id. at 7.




                                          20
                                          B.

      Application of the appropriate appellate standard of review in this matter

leads us to the same conclusion reached by the Appellate Division: “the Board

did not act arbitrarily, capriciously or unreasonably in denying J.K.’s

application.” J.K. faults the Board, claiming that it failed to provide a

statement of reasons for denying his relocation request. However, the Board

quite clearly advised J.K. that his petition was “devoid of any information on

which to assess the supervising or monitoring of [J.K.’s] compliance with”

CSL. And, as the Appellate Division noted, J.K. declined “the opportunity to

further support his application by providing the information sought by the

Board.” The rejection of J.K.’s inadequate submissions hardly constitutes

arbitrary, capricious, or unreasonable agency action.

      This case is unlike the two cases that J.K. says support his appeal. No

analogy can be drawn to Sanchez, where New York had advised the Board that it

would not provide any supervision. That case involved an actual transfer of

supervision to another state jurisdiction; however, that is not what J.K. is asking

for. He seeks to relocate to Poland where he would continue under the Board’s

supervision, yet he refused to provide adequate and reliable information as to how

the Board might satisfactorily perform its CSL supervision after such a relocation.




                                         21
      This matter is also distinguishable from J.S. In J.S., the Appellate Division

remanded for the Board to consider the supervision that it might be able to

conduct, notwithstanding J.S.’s relocation to a foreign jurisdiction, because the

Board gave that no consideration. Here, however, on remand, J.K. refused to

provide for the Board’s consideration the requested information on that very point.

      We hold that the Appellate Division correctly affirmed the Board’s rejection

of the same application for relocation that J.K. submitted the second time around.

J.K. made no effort to provide the Board with the additional information it

reasonably deemed necessary to assess his request. The Board’s denial was not

arbitrary, capricious, or unreasonable, and therefore that final agency action

deserved affirmance on appellate review. See Saccone, 219 N.J. at 380.

      To the extent that J.K. has sought to have this Court note his belated efforts,

casually mentioned at oral argument, to augment his original submission to the

Board with certifications, notarized documents, and other more detailed

information ostensibly responsive to the Board’s needs in order to consider an

application for relocation, we hew to our normal appellate role. We treat the

record as limited to that which was created before the agency whose decision is on

appeal.6 R. 2:5-4(a). J.K.’s appeal fails on account of the record he created before


6
  We also do not address J.K.’s constitutional arguments because they were
not raised before the Appellate Division and were therefore not preserved in
the record. See R. 2:6-2; :12-6 (“The record on petition for certification shall
                                       22
the Board. The Board deemed the record on which J.K.’s application was based to

be inadequate, and we readily conclude that that determination was not arbitrary,

capricious, or unreasonable. J.K.’s recourse is to apply to the Board under the new

policy it has adopted for such purposes and to present the enhanced and updated

information that he claims will support his request to relocate to Poland while

allowing the Board to fulfill its CSL supervisory responsibilities appropriately and

according to the needs of his case.7


be the briefs, appendices and transcripts filed in the Appellate Division . . . .”).
In the same way “our appellate courts will decline to consider questions or
issues not properly presented to the trial court when an opportunity for such a
presentation is available,” State v. Robinson, 200 N.J. 1, 20 (2009) (quoting
Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973)), we decline to
consider arguments J.K. failed to raise before either the Board or the Appellate
Division. Indeed, we have recognized that if we allowed “late-blooming issues
. . . to be raised for the first time on appeal, this would be an incentive for
game-playing by counsel, for acquiescing through silence when risky rulings
are made, and, when they can no longer be corrected at the trial level,
unveiling them as new weapons on appeal.” Id. at 19 (quoting Frank M.
Coffin, On Appeal: Courts, Lawyering, and Judging 84-85 (1994)).

       Additionally, because we hold that the Board has the authority to
contemplate international relocations under its policy, we need not reach J.K.’s
constitutional arguments because they are “not necessary to the disposition of
the litigation.” O’Keefe v. Passaic Valley Water Comm’n, 132 N.J. 234, 240
(1993). J.K. has an administrative path available to him, and it is up to him to
comply with the policy and standards promulgated by the Board.
7
  To the extent that J.K. alluded to a procedural rulemaking argument
concerning the Policy, we decline to address this newly raised point for a
variety of reasons, not the least of which is that the Board now asserts that it
intends to promulgate regulations in accordance with the APA. See supra at
___ n. 1 (slip op. at 3).
                                        23
                                     V.

    The judgment of the Appellate Division is affirmed.



      CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN,
PATTERSON, FERNANDEZ-VINA, SOLOMON, and PIERRE-LOUIS join in
the Court’s opinion.




                                     24